 LOCAL UNION213, LABORERS561Local Union 213,Laborers'InternationalUnion ofNorth America,AFL-CIOand James Alan Stop-penhagen.Case 25-CB-2260March 31, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn December 29, 1975, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed exceptions and a supporting brief, anda brief in answer to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.,1The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.StandardDry WallProducts,Inc.,91NLRB544 (1950),enfd.188 F.2d362 (C.A. 3, 1951). We havecarefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEHERZELH. E. PLAINE, Administrative Law Judge: Thequestion in this case is whether Respondent Union had anexclusive hiring or referral arrangement with a subcontrac-tor (Batteast) on a construction job in the Fort Wayne areaand pursuant thereto caused the subcontractor to refuseemployment to the Charging Party, Stoppenhagen, by re-fusing to admit him to union membership or to refer him tothe subcontractor for work, in alleged violation of Section8(b)(2) and (1)(A) of the National Labor Relations Act (theAct), as amended.'The complaint, alleging such an exclusive hiring or refer-ral arrangement and the refusal of the Respondent Union(hereinafter called theUnion or Respondent) to admitStoppenhagen to membership or to refer him for employ-ment to the Batteast job, was filed on June 30, 1975, on acharge by Stoppenhagen filed April 17, 1975, amended onJune 30, 1975.The Union defends on the grounds that it had no exclu-sive hiring arrangement with subcontractor Batteast, andthat it did not discriminate against Charging Party Stop-penhagen because of his nonmembership in the Union.The case was heard in Fort Wayne, Indiana, on Septem-ber 10 and 11, 1975. General Counsel and Respondenthave filed briefs.Upon the entire record in the case .2 including my obser-vation of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACT1.JURISDICTIONAs the parties concede, Respondent is a labor organiza-tion within the meaning of Section 2(5) of the Act.Batteast Construction Co. Inc. (Batteast), the Employer,is an Indiana corporation with its principal office in SouthBend, Indiana and various jobsites throughout Indiana, in-cluding a jobsite at Fort Wayne. Batteast is a masonrycontractor in the construction industry, and at the FortWayne jobsite performed cement and masonry construc-tion and related services as a subcontractor.In the year prior to issuance of the complaint, a repre-sentative year, Batteast purchased and caused to be deliv-ered to its Indiana jobsites goods valued in excess of$50,000, which goods were transported directly from pointsoutside Indiana.As the parties admit, Batteast is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE UNFAIR LABOR PRACTICESA. The Oral Arrangement Between the Union and BatteastBatteast's FortWayne jobsite was concerned with theconstruction of a K-Mart store, for which Hanover Devel-opment Corp. (Hanover) was the contractor and variousspecialized employers were the subcontractors. Batteastwas the subcontractor responsible for the masonry and ce-ment work.Union Business Agent Victure Scruggs testified that hisfirst contact with the K-Mart job was in September 19741 Sec. 8(b)(2) makes it an unfairlaborpractice for a labor organization to,among other things, cause an employer to discriminate against an employeewho has been denied membership in the labor organization on some groundother than his failure to tender the periodic dues and initiation fees uniform-ly required as a condition of membership.Sec. 8(b)(1)(A) makes it an unfairlabor practice for a labor organization to restrain or coerce employees in theexercise of the rights guaranteed in Section 7.2 Errors in the transcript have been noted and corrected.223 NLRB No. 79 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore construction began that month,when he sawHanover's job coordinator, Superintendent Don Thomsen,and learned that Hanover would have few if any employ-ees on thejob and that practically all of the work would besubcontracted.Scruggs was given the names of the subcon-tractors,including Batteast.Scruggs next talked to one ofthe three Batteast brothers,who was president of Batteast,at a prejob conference,where Scruggs learned of the num-ber of employees Batteast contemplatedhiring.UnionAgent Scruggs then talked,about the same time,to a sec-ond brother,Job Superintendent Batteast,who told him,said Scruggs,that it was Batteast'spolicy touse local helpand, except for their key men,Batteast would be callingScruggs and the Union for the local help.Still in September 1974, Job Superintendent Batteastcalled Union Agent Scruggs asking for a job steward andScruggs sent out Jacob Pinkston,a union member, whoworked for Batteast a week in September and 4 weeks inOctober (Resp. Exhs. 2a and b). According to Scruggs,Batteast did some pouring of concrete in that period untilcold weather shut the job down until January 1975.3Apparently, Batteast resumed work on the K-Mart jobin January 1975, with Manfred (Fred) Hinz, its bricklayerforeman, in charge of the masonry work,including the hir-ing of bricklayers and laborers.Foreman Hinz testified that he hired union member Wil-lieMartin(who had worked for Hinz before on an Elkhart,Indiana, job) on January 6. Hinz said he had gotten intouchwithMartin directly, and while Union AgentScruggs testified that he had not referred Martin to the jobhe also said he regarded Martin as the union job steward.Hinz further testified that he asked employee Martin forany help he could get, and on January 8, Martin broughtDave Watt to the job and Hinz hired him as a laborer.Hinz said he asked employee Watt no questions aboutunion affiliation.Watt was not a member ofthe Unionwhen hired,but joined later.Union Agent Scruggs, who said that he came out to thejobsite as nearly as possible once a week,was on the sitetoward the end of January. According to Foreman Hinz,Scruggs spotted employee Dave Watt on the job (Scruggssaid he was made aware by employee Martin that Watthad been hired).Scruggs approached Foreman Hinz, in-dignantly demanding to know, "what are you trying topull," and, "how come you hired him (Watt)." Hinz askedwhat difference did it make,and Scruggs replied, saidHinz, that Batteast had an agreement with the Union Lo-cal,made at the prejob conference, to hire local peoplethrough the union hall,except for supervisorsthe Compa-ny brought with it. Hinz told Scruggs that he had not beenaware of the agreement but that he would honor it in thefuture and hire through the union hall.43Union Agent Scruggs had no recollection(and there was no other evi-dence)of who else worked with employee Pinkston in the 1974 period.Scruggs thought he was called on for at least one other man and referred aunion member,and that there might have been one or more persons on thejob from Batteast's South Bend group.4 Scruggs.who agreed that this discussion occurred about as Hinz de-scribed it,added that Hinz indicated he had been under the impressionfrom the men that Watt was all right with the Union,that Scruggs said hewas not,and that Hinz then asked Scruggs if he (Hinz)should get rid ofAccording to Foreman Hinz and Union Agent Scruggs,Scruggs then got employee Watt to agree that he wouldjoin the Union (see Resp.Exh. 5c, Watt's application formembership dated January 23, 1975), and pay his fees anddues as he got the money.As Hinz testified, following his late January discussionwith Scruggs, Hinz proceeded to give effect to the arrange-ment with the Union in connection with the next severalhirings.sB. Batteast's Compliance With the Oral ArrangementForeman Hinz testified that the next job opening oc-curred in the first week in February 1975. James Stoppen-hagen, a young man 25 years of age, college educated, whohad worked for some industrial and construction compa-nies in the Fort Wayne area and in other parts of the coun-try, having returned to Fort Wayne without a job, soughtemployment with Batteast in early January. When he firstsaw Foreman Hinz, Hinz told him he didn't have a jobopening then, but Hinz was impressed with him and toldhim when the next opening came Hinz would put Stoppen-hagen on as a laborer. Stoppenhagen came back severaltimes, still seeking employment. In the first week of Febru-ary Stoppenhagen was told by Hinz, as Hinz testified, thathe now had a job for Stoppenhagen but that since Hinzhad told Union Agent Scruggs that Hinz would use theunion hall for hiring, Stoppenhagen would have to getsquared with the Union, that is, join the Union (as Stop-penhagen phrased it), before Stoppenhagen could work onthe job, or (as Hinz phrased it) Stoppenhagen should seethe Union's business agent and get a work permit and thenHinz would put him on the job.Stoppenhagen reported back to Foreman Hinz (it mighthave been Friday, February 7, or Monday, February 10,according to Hinz), that he, Stoppenhagen, was told byUnion Agent Scruggs that he could not get the work permitor union membership from the Union. Hinz told Stoppen-hagen that he could not have the job if he could not jointhe Union.Foreman Hinz then called the union hall and, withoutdiscussing Stoppenhagen's case, asked that the Union refera man for the job opening. The Union sent out Lloyd Do-byns (or Dobines), a union member, who reported andwent to work on Tuesday, February 11. Shortly thereafter,needing another man, Foreman Hinz called the union hallemployee Watt.Scruggs saidhe replied, "No,he's not beenhere eight days,but after that,under our contract, if Watt doesn'tget straight with theUnion we will talk some more."Hinz testifiedthathe didn't think that heand Scruggs had this additional discussion.5The preexistingcollective-bargaining contract, a multiemployer contract(Resp.Exh. 1), to whichBatteastwas party since July 1973 (Resp. Exh. 1a),providesin art.VI thatno applicantfor employmentshall be discriminatedagainst for membership or nonmembership in theUnion, and thatwhen theemployerrequeststhe Unionto furnish men for ajob, they shallbe referredby the Unionon a nondiscriminatorybasis froman unemployment listmaintainedby the Union. The article also providesthatthe employer maycall theUnion for anindividualby name, provided heis onthe unemploy-ment list maintainedby the Unionand notemployed byanotheremployer.In such case the Union shall referthe individual. Art. IV (union security)providesthat all persons who are not membersof the Union, who becomeemployees, shall becomemembers ofthe Union on the eighth day followingthe beginning of theiremployment. LOCAL UNION213, LABORERS563and union memberMonroe Green was referred out toHinz and hired. Hinz then hired one other regular employ-ee, union memberBillyGreen, brother of Monroe Green,taking Billy directly on Monroe's recommendation, with-out calling the union hall for a referral .6 Hinz's portion ofthe work ended on April 4, 1975, he said, except for 4 daysinMay when he came back to put in a store front.C. The Union's Alleged Rejection of StoppenhagenStoppenhagen testified that in January 1975 he hadcome for a job to Batteast's Foreman Hinz through Mi-chael Lindemuth, an employee of the general contractorHanover, who also introduced Stoppenhagen to Hanover'sgeneral superintendent,Don Thomsen. Neither supervisorwas able to offer Stoppenhagen any job in January. Ac-cording to Stoppenhagen, in the first week of February,Foreman Hinz told him that he could use another hodcarrier and that Stoppenhagen could have the job butwould first have to get squared away with or join theUnion. According to Stoppenhagen, he asked whom heshouldsee, andHinz told him to talk to Union Agent Vic-ture Scruggs.Stoppenhagen said that he then telephoned the unionhall, talked to a secretary who answered, asked for VictureScruggs, and a person who identified himself as Scruggscame on the phone. Stoppenhagen said he told Scruggsthat Foreman Hinz of Batteast had offered him a job ashod carrier at the K-Mart site and asked if he could obtainthe job. According to Stoppenhagen, Scruggs answered no,there were quite a few men in the union hall at the timeand Hinz was supposed to contact him (Scruggs) on anyjobs available. Stoppenhagen then asked, he said, could hetakemembershipin the Union to obtain the job, andScruggs replied,no, not at the present time.Stoppenhagen further testified that he went back toForeman Hinz and reported that Union Agent Scruggswould not allow him (Stoppenhagen) to join the Union.Hinz told Stoppenhagen he could not have the hod carrierjob if he could not join the Union (which Hinz corroborat-ed in his testimony).Union Agent Scruggs denied ever having a telephoneconversation with Stoppenhagen or saying the things attri-buted to him by Stoppenhagen or having known or metStoppenhagen until August 1975, the month before thehearing of the case when Stoppenhagen introduced himselfto Scruggs at a sewage disposal jobsite and was identifiedas the man who had filed the charge in the case in April1975. Scruggs testified that he learned of the claim of hisinvolvement from the charge filed on April 17, and fromtalking thereafter to Foreman Hinz, who said that he hadtold Stoppenhagen (in February) to get squared away withthe Union.Unfortunately for Stoppenhagen's claim concerning6Foreman Hinz testified that he gave Stoppenhagen2 days of cleanupwork on March 6(7 hours)and March7 (8 hours),without asking that heobtain a union referral;and used an employee, Tyrone Alexander, hired bythe concrete foreman,part time twice(4 hourseach time) for some concretework,without knowing whether he was a member oftheUnion or not.Respondent's records,Resp.Exhs. 10a and b, indicate that Alexander hadbeen a unionmember.Union Agent Scruggs, although Foreman Hinz confirmedthat Stoppenhagen reported the alleged rejection in Febru-ary by Scruggs, Hinz had not checked with Scruggs ordone anything to ascertain that there had been a rejectionby the Union, and there is no corroboration, in any cir-cumstance of the case, of the alleged rejection itself. Thematterboilsdown to Stoppenhagen's word againstScruggs' word, and neither proved to be a witness uponwhom one would place great reliance.Stoppenhagen could not remember whether he hadplaced the alleged phone call to Scruggs on the same dayhe was given the job offer, or the next day, or several dayslater.His Board affidavit, given before the hearing, said itwas several days later, and he sought to excuse this discre-pancy, and several other discrepancies between his testi-mony and prior affidavit, on the ground that he didn't payattention to details when he gave his affidavit.Stoppenhagen indicated awareness of and personal ex-perience with the union hiring hall system used by theUnion in Fort Wayne and elsewhere, including previouslygetting a hod carrier's job in Denver by his going to theoffice of the local in the early morning, getting on the out-of-work list maintained for members and nonmembers,being referred out when a job call came in, and then ap-plying for membership in the Union after he was hired andworking.7 In the Fort Wayne area he had previouslyworked for several construction companies with whom theUnion had collective-bargaining contracts. Stoppenhagensaid that he paid no union dues on these jobs, and in theone case several years ago where, after he began work, hewas requested to join the Union (by Union AgentScruggshe said, though Scruggs denied ever knowing or beingaware of him before August 1975), Stoppenhagen said hepromised to join the Union but left the job before he paidany fees or dues.While these are not parallel situations with the case here(since this was a job offer with a requirement to apply forclearance to the Union), the seemingly cavalier approachto the Union that Stoppenhagen claims to have made hereand the suggested docile acceptance of a telephone rejec-tionwere hardly in keeping with his experiences andknowledge of the Union's procedure. The contrast in hisclaimed conduct adds to the doubt as to whether Stoppen-hagen sought to comply with the Employer's request andactually and fully communicated with the Union.On the other hand, Union Agent Scruggs, who dealt inbroad assertions, such as, that about 80 percent of theunion members are hired directly by employers, and thathe never told a contractor that he could not hire withoutgoing "through us" (the Union), on closer examination ad-mitted that at times employers have hired exclusivelythrough the union hall (though it was not mandatory, hesaid), and that he reproached Foreman Hinz in connectionwith his hiring of employee Watt because Hinz did notfollow the arrangement made by Batteast to hire throughthe union hall.With proof of the alleged rejection of Stoppenhagen bythe Union hung upon the conflict of uncorroborated testi-' In the Denver case he worked 3 weeks, he said, and did not completetaking membership. 564DECISIONSOF NATIONAL LABOR RELATIONS BOARDmony between Stoppenhagen and Scruggs,there is not suf-ficient evidence on which to predicate a finding of viola-tion of law by the Union.8D. Conclusionary FindingsIn my view, the Union and subcontractorBatteast hadan oral arrangement or understanding for an exclusive re-ferral or hiring systemof prospectivelocal employees un-der whichthey wereeither referredto the employer by theUnion,at the hiring supervisor's request,or, if hired direct,required to clear through theUnion before the hiring su-pervisor would permit them towork.CompareInternation-al Unionof OperatingEngineers,Local 513, AFL-CIO (Mc-Fry Excavatingand DemolitionCo.)197 NLRB1046, 1048-49 (1972);Reinforcing IronWorkers, Local Union No. 426Ironworkers(Tryco Steel Corporation),192 -NLRB 102,enfd.81 LRRM2479 (C.A.D.C., 1972);International Asso-ciation of Ironworkers, Local No. 10 (Guy F. Atkinson Com-pany),196 NLRB 712, 713-714 (1972);Lake County, Indi-ana,Carpenters (Tonn and BlankInc.,),182 NLRB 233,241-242 (1970);Local7,InternationalAssociation, IronWorkers (Waghorne-Brown Company)144 NLRB 925, 928(1963). Thiswas not,as the Unioncontends it was,merelya unilateralpolicy of theemployerinwhich the Unionpassively acquiesced,N.L.R.B. v. Brotherhood of Painters,$ Stoppenhagen claimed that,in addition to subcontractor Batteast, Su-perintendent Thomsen of the job contractor Hanover refused him regularemployment(though Hanover gave him 2 part-time days of work)becausehe could not get the union membership that Batteast had asked him to get.However,there was no evidence of this refusal other than Stoppenhagen'sassertion,nor was there any evidence that Thomsen or anyone else had anyindependent knowledge of a union rejection of Stoppenhagen except as aresult of Stoppenhagen's telling of it.etc.,Local Union No. 419,242 F.2d 477, 480 (C.A. 10,1957); but wasan arrangement or understanding uponwhichthe Union's agent(Scruggs),insisted when the hiringsupervisor(Foreman Hinz)deviated fromit in January1975, andof which the Union accepted the fruitsboth be-fore and after.Under suchan exclusive referral or hiring arrangementthe Union was under a legal obligation,in making referralsor giving clearances,not to discriminate on the ground ofmembership or nonmembership in the Union. If the Unionrefused clearance for the Batteasthod carrier's job to Stop-penhagen because he was not a union member and wouldnot give him an opportunity to become a union member,the Unionviolated Section 8(b)(2) and (1)(A) of the Act.The burdenof establishing such adiscriminatoryrefusalby a preponderance of the evidence was on the GeneralCounsel.As set out underheading C,above,there was notsufficient proof that the Union refused clearance for thejob or membership in the Union to Stoppenhagen.Uponthe foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of theAct, Ihereby issue the following recommended:ORDERSThe complaint is dismissed in its entirety.9In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.